Per curiam.
The judgment granting appellee’s motion for summary judgment was dated and filed with the clerk of the superior court on February 22, 1972. The notice of appeal was filed on February 4, 1972. The decisions of the Supreme Court of Georgia require that the motion to dismiss the appeal be granted. Bonzheim v. Bonzheim, 227 Ga. 478 (181 SE2d 363); Benton v. Smith, 226 Ga. 722 (177 SE2d 228); Gibson v. Hodges, 221 Ga. 779 (142 SE2d 329).

Appeal dismissed.


Hall, P. J., Pannell and Quillian, JJ., concur specially.